              Case 2:20-cv-00009 Document 1 Filed 01/24/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

MARK AND BRENDA MARTINEZ                                    §
    Plaintiffs,                                             §
                                                            §
v.                                                          §           CIVIL ACTION NO. 2:20-cv-00009
                                                            §
MERIDIAN SECURITY INSURANCE                                 §
COMPANY, AN ENTITY OF STATE AUTO                            §
INSURANCE COMPANIES                                         §
     Defendant.                                             §

                                         NOTICE OF REMOVAL

       Defendant Meridian Security Insurance Company (“Meridian”), through undersigned

counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the

lawsuit captioned Mark and Brenda Martinez v. Meridian Security Insurance Company, An

Entity of State Auto Insurance Companies; Cause No. 19-12-38231-MCVAJA; In the 365th

Judicial District of Maverick County, Texas.

                                                   I.
                                              BACKGROUND

       1.       Plaintiffs Mark and Brenda Martinez (hereinafter “Plaintiffs”) initiated the present

action by filing their Original Petition in Cause No. 19-12-38231-MCVAJA; In the 365th Judicial

District of Maverick County, Texas on December 9, 2019 (the “State Court Action”).1

       2.       Meridian appeared and answered on January 24, 2020, asserting a general denial to

the claims and allegations made in Plaintiffs’ Original Petition.2

       3.       Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Meridian in the State Court Action are incorporated in Exhibit A.


1
       See Plaintiffs’ Original Petition with Citation, attached as Exhibit A.
2
       See Meridian’s Original Answer, attached as Exhibit B.
               Case 2:20-cv-00009 Document 1 Filed 01/24/20 Page 2 of 4




        4.       Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Meridian will give written notice of the removal to Plaintiffs through their attorney of record,

and to the clerk of the 365th Judicial District Court of Maverick County, Texas.

        5.       Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Meridian of Plaintiffs’ Original Petition and less than one

year after the commencement of this action.

                                                     II.
                                                JURISDICTION

        6.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        7.       Plaintiffs are domiciled in Maverick County, Texas.3 Pursuant to 28 U.S.C. §

1332(a), therefore, Plaintiffs are citizens of the State of Texas.

        8.       Defendant Meridian Security Insurance Company is organized under the laws of

Indiana and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Meridian is a citizen of Indiana and Ohio.

        9.       Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        10.      Generally, “the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.”4 Removal is proper if it is “facially apparent” from the complaint that

3
        Exhibit A, Plaintiffs’ Original Petition with Citation, at ¶ 3.



                                                           2
               Case 2:20-cv-00009 Document 1 Filed 01/24/20 Page 3 of 4




the claims asserted exceed the jurisdictional amount.5 Plaintiffs’ Original Petition states “Plaintiffs

are seeking monetary relief over $200,000 but not more than $1,000,000.”6 Therefore, it is facially

apparent from Plaintiffs’ Original Petition that the amount in controversy exceeds the jurisdictional

threshold of $75,000.

        11.      In addition, penalties, exemplary damages, and attorneys’ fees are included as part

of the amount in controversy.7 In this case, Plaintiffs further seek compensation for (1) actual

damages, (2) prompt payment penalties, (3) attorney’s fees, (4) exemplary damages, and (5) treble

damages.8 Accordingly, these additional categories of damages place the amount in controversy

further in excess of $75,000.

        12.      Therefore, the amount in controversy plainly exceeds $75,000, exclusive of

interest and costs. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                     III.
                                                 CONCLUSION

        13.      Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.


4
        28 U.S.C. § 1446(c)(2); see also Gutierrez v. Allstate Tex. Lloyd’s, No. EP-16-CV-315-PRM, 2017 U.S.
        Dist. LEXIS 156295, at *3 (W.D. Tex. Jan. 31, 2017).
5
        Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995). “If it is facially apparent that the amount
        in controversy likely exceeds $75,000 . . ., remand is not warranted unless the plaintiff establishes ‘to a
        legal certainty that the claim is really for less than the jurisdictional amount.’” Ray Mart, Inc. v. Stock Bldg.
        Supply of Tex., L.P., 435 F. Supp. 2d 578, 588 (E.D. Tex. 2006) (quoting St. Paul Mercury Indem. Co. v.
        Red Cab Co., 303 U.S. 283, 289 (1938)).
6
        Exhibit A, Plaintiffs’ Original Petition with Citation, at ¶ 2.
7
        H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see also
        St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
8
        See Exhibit A, Plaintiffs’ Original Petition with Citation, at ¶¶ 35-41.




                                                           3
             Case 2:20-cv-00009 Document 1 Filed 01/24/20 Page 4 of 4




       14.     WHEREFORE, Defendant Meridian Security Insurance Company hereby

provides notice that this action is duly removed.

                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             C Daniel DiLizia
                                             Texas Bar No. 24099800
                                             ddilizia@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             MERIDIAN SECURITY INSURANCE
                                             COMPANY



                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has been served
via CMRRR this the 24th day of January, 2020 to:

       Perry J. Dominguez                                          #9414 7266 9904 2137 9569 41
       Perry Dominguez Law Firm, PLLC
       1045 Cheever Blvd., Suite 103
       San Antonio, Texas 78217
       perry@pdattorney.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                    4
